Citation Nr: 0125477	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  99-18 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from November 1957 to November 
1960.     

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions dated in November 1998 
and December 1999 of the Department of Veterans Affairs (VA) 
Regional Office in Manchester, New Hampshire (the RO) which 
denied entitlement to service connection for hearing loss and 
tinnitus.   

At the hearing before the Board in August 2001, the veteran 
submitted additional evidence in support of his claims.  This 
evidence consisted of a certificate of graduation, a 
transcript of grades from the U.S. Army Defense School, 
individual sick slip, certificate of hospitalization, and an 
article about gunfire noise and hearing loss.  The veteran 
submitted a waiver of RO consideration of this evidence in 
August 2001.  

The issue of entitlement to service connection for hearing 
loss is addressed in the remand portion of this decision.  


FINDING OF FACT

Tinnitus is due to inservice acoustic trauma. 


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for tinnitus.

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2001).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

Factual Background

The veteran's DD Form 214 indicates that he went to anti-
aircraft artillery school for 31 weeks in 1958.   

A September 1957 enlistment examination report indicates that 
examination of the veteran's ears and drums were normal.  A 
November 1960 separation examination report reveals that 
examination of the ears and drums was essentially negative.  

In June 1998, the veteran filed a claim for service 
connection for tinnitus.  He stated that in service, he 
sustained acoustic trauma while serving on 20 mm anti-
aircraft guns.  The veteran indicated that he did not have 
any hearing protection.    

A June 1998 VA treatment record indicates that the veteran 
reported having a constant hissing in his ears and he stated 
that he was exposed to loud artillery noise during active 
duty.  

An August 1998 VA treatment record indicates that the veteran 
was examined by an Ear, Nose and Throat (ENT) specialist.  
The examiner noted that the veteran had a progressive 
inability to understand speech and white noise tinnitus.  The 
veteran reported having noise exposure in service.  Physical 
examination revealed that the ear canals and drums were 
normal.  The veteran could hear a soft whisper in the right 
and left.  The diagnosis was deferred.  The examiner noted 
that the findings were consistent with presbyacusis, auditory 
trauma or other.    

A November 1999 VA audiometric examination report reveals 
that the veteran had complaints of difficulty hearing high-
pitched voices and difficulty listening in noisy 
environments.  The veteran reported having a history of 
military noise exposure from anti-aircraft guns for two years 
and from diesel engines.  The veteran stated that he had 
constant, bilateral hissing tinnitus that began in military 
after the gun fire noise around 1958.  The examiner noted 
that the etiology of the tinnitus is consistent with history 
of military noise exposure.  The diagnosis was moderately 
severe high frequency sensorineural hearing loss on the right 
and moderate to moderately severe sensorineural hearing loss 
on the left.  

In a December 1999 statement, the veteran stated that his 
tinnitus has existed since active duty.   

At a hearing before the Board in August 2001, the veteran 
stated that he was exposed to gunfire in basic training and 
he did not have any hearing protection.  (Hearing Transcript, 
pages 3-4).  He stated that the guns fired 60 rounds a minute 
and the noise was unbelievable.  (page 4).  He had to sit 
right next to the gun.  (page 4).  The veteran stated that 
after the guns fired, he had ringing in his ears for three 
hours.  (page 5).  The veteran indicated that after service, 
he underwent a hearing test at C.N. Hospital; the hospital 
can not find his records.  (pages 5 and 6).  The veteran 
stated that he has tinnitus in both ears and it was becoming 
more frequent.  (page 6).  He noticed the tinnitus since 
service.  (page 7).  The veteran stated that since service, 
he has been an electronics engineer and he was not exposed to 
loud noises.  (page 8).  The veteran stated that he had the 
hissing in his ears pretty much on an ongoing basis since 
service.  (page 9).  

In August 2001, the veteran submitted additional evidence in 
support of his claim.  He submitted a certificate which shows 
that he graduated from fire control system maintenance course 
in 1958.  The veteran also submitted a certificate of 
hospitalization for August 24, 1959.  The reason for the 
hospitalization was not noted.  The veteran submitted an 
article entitled "Gunfire Noise and Hearing Loss."  The 
article indicated that Techno-Legal services researched the 
effects of exposure to gunfire noise during an individual's 
early career military service on their late career hearing 
ability.  It was found that high-level noise especially 
impulse noise from firing a rifle was potentially hazardous 
to humans.  It was noted that weapon fire was frequently so 
high as to produce immediate acoustic trauma in an 
unprotected ear.  

Analysis

Initial Matters:  Duty to Assist

As noted above, during the pendency of this claim, the 
Veterans' Claims Assistance Act of 2000 (VCAA) was signed 
into law.  This legislation is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  
Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue of service 
connection for tinnitus, which is on appeal.  Given that the 
veteran was provided the necessary information on which to 
substantiate his claim and because this decision effects a 
complete grant of the benefit sought on appeal, the Board 
finds that there is no prejudice in proceeding with the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Discussion

The veteran asserts that he incurred tinnitus as a result of 
acoustic trauma sustained in service.  The veteran stated 
that in service, he was underwent training and operated anti-
aircraft artillery.  He indicated that he was next to the 
guns and he was not provided with ear protection.  The 
veteran stated that the guns fired 60 rounds a minute.  
Review of the record reveals that the service records show 
that the veteran underwent training with anti-aircraft 
artillery in service in 1958 for 31 weeks.  Thus, the Board 
finds that there is competent evidence that the veteran was 
exposed to noise from artillery guns in service.   

There is medical evidence that the veteran currently has 
tinnitus.  A June 1998 VA treatment record indicates that the 
veteran had white noise tinnitus.  The November 1999 VA 
examination report reveals that the veteran had constant, 
bilateral tinnitus.  

There is evidence in the form of lay statements that the 
veteran had tinnitus since service.  The veteran reported 
that he has had tinnitus since service at the November 1999 
VA examination and in a December 1999 statement.  At a 
hearing before the Board in August 2001, the veteran stated 
that he had tinnitus on an ongoing basis since service.  The 
veteran, as a lay person, is competent to testify as to his 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

There is medical evidence of record which relates the 
veteran's current tinnitus to the noise exposure in service.  
The examiner who performed the November 1999 VA examination 
indicated that the etiology of the veteran's tinnitus was 
consistent with the veteran's history of military noise 
exposure.   

Therefore, in light of the findings that the veteran 
sustained noise exposure in service and in light of the 
competent medical evidence of record which demonstrates that 
the veteran's current tinnitus is due to noise exposure in 
service, the Board finds that the credible and probative 
evidence in this case supports the veteran's claim, and a 
grant of service connection for tinnitus is warranted.  
Accordingly, service connection for tinnitus is granted. 


ORDER

The claim for service connection for tinnitus is granted.    


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim for service 
connection for hearing loss currently on appeal.  

The veteran asserts that he incurred bilateral hearing loss 
in service.  He contends that he trained with anti-aircraft 
artillery and the exposure to noise from the artillery guns 
caused his hearing loss.  There is medical evidence of record 
which establishes that the veteran currently has bilateral 
hearing loss.  The November 1999 audiometric evaluation 
report shows that the veteran has bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385 (2001).  The Board 
finds that there is evidence of record that the veteran 
sustained noise exposure due to anti-aircraft artillery in 
service.  Review of the record reveals that the veteran 
completed a 31 week anti-aircraft artillery course in service 
in 1958.  

There is evidence that the veteran's bilateral hearing loss 
may be associated with the noise exposure in service.  An 
August 1998 VA treatment record indicates that the veteran 
had a progressive inability to understand speech.  The 
diagnosis was deferred, but the examiner noted that the 
findings were consistent with presbyacusis, auditory trauma, 
or other disorder.    

As noted above, the Veterans Claims Assistance Act of 2000 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, 38 U.S.C.A. § 5103A.  

The VCAA specifically provides that VA's statutory duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for VA to make a decision on the claim.  VCAA.  

The Board finds that a VA medical opinion is necessary in 
this case.  There is medical evidence that the veteran 
currently has bilateral hearing loss, evidence of noise 
exposure in service, and medical evidence which indicates 
that the veteran's bilateral hearing loss may be associated 
with his period of service.  Thus, a medical opinion is 
needed to determine whether the hearing loss is due to noise 
exposure in service.  The Board notes that the veteran was 
afforded a VA examination in 1999, but the examiner did not 
render an opinion as to the etiology of the hearing loss.  
Thus, the Board finds that a remand for a VA medical opinion 
is necessary.     

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain a medical 
opinion from the appropriate specialist 
in order to determine the etiology of the 
veteran's bilateral hearing loss.  The 
veteran's VA claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the medical opinion, and the examiner 
must indicate in the medical report that 
he or she has examined the claims folder.  
The examiner should review the veteran's 
medical history, consider the veteran's 
military service (specifically the noise 
exposure due to the 31 week anti-aircraft 
artillery training course), and provide 
an opinion as to the etiology of the 
bilateral hearing loss.  Specifically, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that noise exposure in service 
caused, in whole or in part, the current 
hearing loss.  A VA audiometric 
examination should be arranged for the 
veteran if deemed necessary.  The 
examiner should provide a complete 
rationale for all conclusions reached.  
The report of the examination should be 
associated with the veteran's  VA claims 
folder.   

2.  Thereafter, the veteran's claim for 
entitlement to service connection for 
bilateral hearing loss should be 
adjudicated by the RO.  If all benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and provided an opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

